Citation Nr: 1011615	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-38 468	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD), anxiety, and major depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a renal disorder, 
including proteinuria.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to 
June 1990.  He also subsequently served in the Reserves and 
National Guard from June 1990 to December 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In October 2009, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board - also commonly referred to 
as a Travel Board hearing.

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

During his October 2009 hearing, the Veteran submitted 
records indicating he recently had applied for Supplemental 
Security Income (SSI) from the Social Security Administration 
(SSA), and that he appears to meet the SSA criteria on 
account of his psychiatric impairment - specifically, his 
affective disorders based on the impacts of his depression 
and avoidant personality traits.  These records concerning 
his possible entitlement to SSA benefits should be obtained 
before deciding this appeal because they are potentially also 
relevant to his VA claim for psychiatric disability 
purportedly related to his military service.  38 C.F.R. § 
3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); and 
Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

Moreover, the Veteran contends that his psychiatric disorder 
caused or at least aggravated his hypertension, and that his 
hypertension in turn caused or aggravated his renal disorder.  
In his hearing testimony, he said that his doctors have even 
told him that his hypertension is secondary to his PTSD, to 
confirm the initial link in this alleged correlation.  But 
when questioned further concerning this, he acknowledged that 
his doctors have only told him this verbally, so have not 
actually documented this opinion in writing.  This connection 
between what his physician said and his account of what his 
physician purportedly said, filtered as it is through his 
lay sensibilities, is simply too attenuated and inherently 
unreliable to constitute the type of competent evidence 
required to establish entitlement to service connection.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Nevertheless, 
although he has not established his entitlement to service 
connection for a psychiatric disorder, he still needs to be 
apprised of the laws and regulations pertaining to secondary 
service connection since his claims for hypertension and a 
renal disorder are both predicated on this alternative 
theory.  38 C.F.R. § 3.310(a) and (b) (2009).  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Further development is also needed to determine the etiology 
of the claimed psychiatric disorder - in terms of whether it 
is attributable to the Veteran's military service versus 
other unrelated factors.  He maintains that he sustained 
severe injuries in a motor vehicle accident during service, 
on February 3, 1990, requiring hospitalization and treatment 
initially at the Naval Hospital in Oakland, California.  And 
during his hearing, he submitted VA Form 21-4176 (Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension) discussing the specific details and circumstances of 
that automobile accident, the injuries he resultantly 
sustained, and the type of treatment required, etc.  
Also, his service treatment records (STRs) show he was 
treated for a left arm contusion several days later, on 
February 14th and February 23rd at the naval facility.  
Although the RO obtained his service treatment records, there 
is no indication any attempts were also made to obtain any 
additional records directly from the Naval Hospital in 
Oakland, California, concerning this incident and the 
evaluation and treatment that ensued.  So this also needs to 
be done before deciding this appeal.  38 C.F.R. § 3.159(c)(2) 
and (c)(3).

As well, the Veteran needs to be scheduled for a VA 
compensation examination for a medical nexus opinion 
concerning the cause of his psychiatric disorder.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  His VA 
treatment records suggest two potential causes of his major 
depression and PTSD - (1) his battered childhood (so things 
that occurred well before he entered the military), but also 
(2) surviving that motor vehicle accident in service.  So 
further medical comment is needed to assist in determining 
what role each of these factors has played in the development 
of his current mental illness, irrespective of the specific 
diagnosis.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  With the help of the additional 
information the Veteran provided during 
his hearing on the VA Form 21-4176 (Report 
of Accidental Injury in Support of Claim 
for Compensation or Pension), try and 
obtain the records of any evaluation and 
treatment he may have received at the 
Naval Hospital in Oakland, California, for 
injuries sustained in the motor vehicle 
accident during service on 
February 3, 1990.  This also includes 
trying to obtain any police or highway 
patrol reports, etc.  If these additional 
records cannot be located, or no longer 
exist, such that further attempts to 
obtain them would be futile, then ask for 
written confirmation of this and notify 
the Veteran in accordance with 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e)(1).

2.  Also obtain the Veteran's SSA/SSI 
records, including any medical records 
considered in determining his potential 
entitlement to benefits from that agency.



3.  Upon completion of the above 
development, schedule the Veteran for a VA 
compensation examination for a medical 
nexus opinion concerning the nature and 
etiology of his current mental illness, 
whatever the specific diagnosis(es).  To 
facilitate making this important 
determination, it is imperative that the 
designated examiner review the claims 
file, including a complete copy of this 
remand, for the Veteran's pertinent 
history dating back to his childhood.

The examiner should initially specify all 
current diagnoses, including indicating 
whether the Veteran meets the DSM-IV 
requirements for PTSD and/or has 
major depression and anxiety.

For each condition diagnosed, the examiner 
should provide an opinion as to the 
likelihood (very likely, as likely as not, 
or unlikely) the condition is attributable 
to the Veteran's military service - and, 
specifically, to injuries sustained in the 
motor vehicle accident during service on 
February 3, 1990, or, instead, 
is more likely the result of factors 
unrelated to his military service - 
including especially his 
battered childhood.



4.  If the VA compensation examiner 
determines the Veteran has a psychiatric 
disorder that is at least partly related 
to his military service - and, in 
particular, to the injuries sustained in 
the motor vehicle accident mentioned on 
February 3, 1990, then it also may be 
necessary to schedule him for additional 
VA compensation examinations for 
additional medical nexus opinions 
indicating the likelihood (very likely, 
as likely as not, or unlikely) his 
psychiatric disorder caused or aggravated 
his hypertension and, if so, whether his 
hypertension in turn caused or aggravated 
his renal disorder - assuming it is first 
confirmed he has a renal disorder or 
disease.

*Since these derivative claims for 
hypertension and a renal disorder are 
predicated entirely on the notion these 
conditions are secondary to a psychiatric 
disorder, the examinations for these 
conditions would only be necessary if it 
is first determined the Veteran has a 
psychiatric disorder related to his 
military service.

5.  Then readjudicate these claims for a 
psychiatric disorder, hypertension, and 
renal disorder in light of the additional 
evidence.  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 


actions taken on these claims for VA 
compensation benefits, including a summary 
of the evidence considered and applicable 
statutes and regulations pertinent to 
these issues currently on appeal - 
including, in the case of the hypertension 
and renal disorder,  those pertaining to 
secondary service connection.  Give the 
Veteran and his representative time to 
submit additional evidence and/or argument 
in response to the SSOC before returning 
the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


